DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show different methods for feeding the electric power (e.g. expected power, expected wind speed, expected wind variable, expected accuracy, short term prediction, etc.) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
- For example, the different models, the weather model, the park model, the wind power model, availability model are not shown;
- the power profiles, tables, follow-on effects, technical performances, etc. are not shown.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16, 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 15, the statements “expected to be available” is vague.  The claims disclose determining an expected wind variable, which represents an expected wind speed, which is obtain via weather forecast.  The claims also disclose a wind variable based on local weather data.  It seems that the weather forecast and the weather data are the same data.  It is not clear how both data would be different from one another.
It is also not clear what is the difference between the local weather data and operating data.  It also seems that the expected accuracy is the same as the expected power.
It is not clear what variable is being used for determining the expected wind variable.
In claim 2, the statements “short term prediction over a prediction period” and the “forecast period is at least ten times as long as the prediction period” are indefinite.
It is not clear what would be a short term prediction?  Also, it is not clear how the forecast period is related or different from the prediction period.  It seems that both prediction/forecast periods are the same.
In claim 3, it is not what would be considered an adjustment rule from the forecast comparison.  What rule is being apply? What is the rule?
The statement “recurrently or continuously” is confusing.  
In claim 4, the statement “boundary conditions” is indefinite.  It is not what are those boundaries.  The statements “follow-on effects”, “technical performance” are unclear.
In claim 5, the statement “realization probability” is confusing.   It is not clear how a power profile is not undershot.
In claim 7, the statements “network section fails, the expected accuracy together with the expected power, and/or” is indefinite.
The statement “power is intended to be provided is taken into account” is vague.  It is not clear how the power is affected or taken into account.
In claim 8, the statement “the power profile is stretched and/or compressed” is confusing.  It is not clear if the power profile is changed or adjusted.
Claim 9 is very confusing.  A full revision of the claim is required.
In claims 12, 13, the statement “an idealized feed-in power” is vague.  It is not clear what would be an ideal power.  
It is not clear what would be a park model and how the various models are different from each other since they all use the same adjustment rules.
In claim 14, the statement “the power estimator” lacks antecedent basis.
The statement “the neural network is trained” is confusing.  It is not clear how the network could be trained.
In claim 15, the statement “ the expected power indicating a power value or a temporal profile of a wind power expected to be available from the wind park” is confusing.  It is not clear what would be the “temporal profile” or how the expected power is different from available expected power.
It is not clear how the wind variable is different from the expected wind speed.  Both values seem to be the same.
It seems that the expected power is based on the wind speed (expected wind variable).
It seems that the expected accuracy is just the expected power using a different name.  It is not clear how both terminologies are different from each other.  
In claim 16, the statement “the park computer” lacks antecedent basis.
It is not clear how the adjustment rule is affecting the system.
In claim 19, the statement “forecast period is at least one hundred times as long as the prediction period” is indefinite.  It is not clear the difference between the forecast period and the prediction period.  They seem to be the same (forecast, prediction).

There are more 112, 2nd issues in the claims that are too many to cite in this office action.  A full revision of all of the claims is required.

In order to advance prosecution in the merits, the Prior Art will be applied 
as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8, 9, 10, 12 – 15, 18, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maric (WO 2019/238185).
Maric discloses, regarding,
Claim 1, a method for feeding electric power into an electric supply network at a network connection point using including  comprising:determining an expected power (Piindicating a power value or a temporal profile of a-wind power from te-the at least one wind park wherein determining the expected power includes: determining, using a weather forecast, at least one expected wind variable representative of an expected wind speed (see abstract), determining or verifying, using a correction rule, the at least one expected wind variable based on local weather data, operating data of the at least one wind park or both local weather data and the operating data of the at least one wind park, and determining the expected power based on the at least one expected wind variable (page 4, lines 1 – 7; page 3, lines 28; ); anddetermining an expected accuracy of the expected accuracy being an accuracy associated with wind power reaching predetermined feed-in period (see abstract)- 



Claim 2, the weather forecast is generated the weather forecast is used to generate the at least one expected wind variable and/or the expected power as a short-term prediction over a prediction period, and lines 11 – 17; (since the forecast periods is done every second over an hour, the forecast period can be hundred or ten times the prediction [frequency data] (page 6, lines 5 – 9).


Claim 4, determining the expected power using a power estimator (page 4, line 3), and/or [the rest is optional and is not required to be met by the prior art]determining the expected power (Pa  includingat least one wind park, information relating to available controllable loads, information relating to storage devices at least one wind park, and/or determining the expected power (Piplurality of wind power installations in the at least one wind park, wherein_, a technical performance of each wind power installation of the plurality of wind power installations is stored in a table andincludes of the plurality of wind power installations on the basis of an its azimuth orientation of the wind power installation, a of the wind power installation or 

Claim 5, the expected accuracy includes one a first power limit indicating indicating is to be undershot and a third power limit indicating is to be undershot 

Claim 8, the weather forecast includes or the at least one a-temporal power profile from the weather forecast, in amplitude and/or temporally using a 

Claim 9, recording meteorological measured values of the wind park a to determine the correction rule and/or an adjustment rule, wherein includes determining the correction rule and/or the adjustment rule based on measured values and/or operating values of the plurality of wind power installations in the wind park are used to determine; and/or estimating, or operating values (see abstract) .  

Claim 10, determining the expected power (P-')-of the wind park by computer (page 8, line 4)
Claim 12, determining the expected wind variable (Pmusing ordetermining an idealized feed-in power (Piusing  determining, using (Pdetermining the expected power (Pusing including 

Claim 13, the weather model is configured using configured using configured using configured using 


Claim 14, the power estimator, liens 1, 2, 10, 15),  or 

Claim 15, a wind park for feeding electric power into an electric supply network at a network connection point, comprising:a wind park computer configured to:indicating value or a temporal profile of a-wind power from te the wherein determining the expected power includes: determining, using a weather forecast, at least one expected wind variable representative of an expected wind speed, determining or verifying, using a correction rule, the at least one expected wind variable based on local weather data, operating data of the at least one wind park or both local weather data and the operating data of the at least one wind park, and determining the expected power based on the at least one expected wind variable; and the being is-a measure of an accuracy associated with wind power reaching predetermined feed-in period (see rejection for claim 1 above), 

Claim 18, the expected power is a sum of a plurality of rotor powers of the plurality of wind power installations, respectively (page 11, lines 118, 23 – 25).  

Claim 19, the forecast period is at least one hundred times as long as the prediction period (since the forecast periods is done every second over an hour, the forecast period can be hundred times the prediction [frequency data] (page 6, lines 5 – 9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maric in view of Bai et al (US 2014/0244188).
Maric discloses all of the limitations above.  However, Maric does not disclose the limitations below.
On the other hand, Bai et al discloses, regarding, 
Claim 3, determining the expected wind variable (Prespective a-comparison periods;performing a forecast comparison by comparing a determining at least one adjustment rule ; and adjusting using (-P

Claim 11, comparing the forecast variable with the current wind variable includes comparing a, 

Claim 16, determine the expected wind variable (Pmo)-recurrently or continuously respective e-comparison periods perform a forecast comparison for each comparison period by comparing a from the forecast comparison, and adjust using (-

It would have been obvious before the effective filing date of the claimed invention to design the method/wind park as disclose by Maric and to modify the invention per the limitations disclose by Bai et al for the purpose of accurately forecasting output power of a wind farm power system.

Claims 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maric in view of Achenbach (EP 3051124).
Maric discloses all of the limitations above.  However, Maric does not disclose the limitations below.
On the other hand, Achenbach discloses, regarding, 
Claim 7, a black start and/or network restoration are the network section (see Fig. 2)_,that the  fails, together with received from the network operator and indicating 

Claim 20, the wind park computer has an uninterruptible power supply and, in the event of a network failure of the electric supply network, the wind park computer continues operating using the uninterruptible power supply (paragraphs 0006, 0035), 11Preliminary Amendment wherein the operating includes determining the expected power and transmitting the expected power to a network operator.

It would have been obvious before the effective filing date of the claimed invention to design the method/wind park as disclose by Maric and to modify the invention per the limitations disclose by Achenbach for the purpose of reducing damages to wind turbines.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maric in view of Rettger et al (US 8,295,989).
Maric discloses all of the limitations above.  However, Maric does not disclose the limitations below.
On the other hand, Rettger et al discloses, regarding, 
Claim 6,  regularly transmitting, by an external weather service (column 8, lines 35, 36), the weather forecast i-s storing, by the at least one wind park (page 7, lines 62 – 64; page 8, lines 42, 43), and in response to an interruption to the external weather service (see Fig. 5; column 12, lines 27, 28, 45 – 48, 51), estimating the expected power and adjusting, at least one stored weather forecast based on current 



It would have been obvious before the effective filing date of the claimed invention to design the method/wind park as disclose by Maric and to modify the invention per the limitations disclose by Rettger et al for the purpose of mitigating power output fluctuations efficiently.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

May 17, 2022